DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillard (3,778,100).
Dillard discloses a foldable wall structure for extending an interior space of a vehicle comprising a first foldable base wall (36a), a second foldable cover wall (34a-34e), a third translating wall (24,26), a fourth foldable side wall (30a-30e), a fifth foldable side wall (32a-32e), and a frame (+1), as shown in Figures 1-4.  In reference to claim 2, the fourth and fifth foldable walls (30a-30e,32a-32e) are connected to the third translating wall (24,26) by third wall hinge components .  
Claims 1-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (3,811,723).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (3,811,723) in view of Helgesen (8,267,453).
Anderson does not disclose the transparent cover.
Helgesen teaches providing a cover (10) that is approximately the same size as the roof of an expandable room, as shown in Figures 1-4.

provide a cover that is approximately the same size as the second foldable wall of Anderson, as taught by Helgesen, to prevent rain and debris from collecting on the second foldable wall to reduce leaks and fouling of the foldable wall structure; and,
	form the cover from a clear material to allow use of the window when the foldable wall structure is in the folded-in state.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        January 12, 2022